In re: W. B. Partin applying for certiorari, or writ of review, to the Court of Appeal, Second. Circuit, Parish of Caddo. 209 So.2d 557.
Writ refused. The ruling complained of contains no error of law.
SUMMERS, Justice, is of the opinion the judgment of the Court of Appeal is in error. The lease was intended to prohibit and did effectively prohibit any transfer of the lease by sublease, assignment or otherwise to anyone except to Thriftee Oil Co., Inc. This conclusion is dictated by an objective construction of the provisions of the lease, and is inevitable when the terms of the lease are construed against lessee. La. Civil Code Art. 2725.